Name: 88/262/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in Italy (Trento) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1988-04-28

 Avis juridique important|31988D026288/262/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in Italy (Trento) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 107 , 28/04/1988 P. 0045 - 0046*****COMMISSION DECISION of 12 April 1988 on improving the efficiency of agricultural structures in Italy (Trento) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/262/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government has forwarded Law No 5 of 27 February 1986 of the autonomous province of Trento amending provincial laws on agriculture: - the consolidated text of Province Law No 39 of 26 November 1976 on measures for the restructuring and development of agriculture in the Trento province, - the consolidated text of Province Law No 17 of 31 August 1981 on intervention in agriculture; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied, from the point of view of the compatibility of the stated provisions with Regulation (EEC) No 797/85 and having due regard to the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the cases in which the investment ceilings provided for in point 8 of Article 12 of Law No 17/81 may be exceeded must be limited, in the case of beneficiaries under Regulation (EEC) No 797/85, to those provided for in Article 6 of said Regulation; Whereas, pursuant to Article 8 (5) of Regulation (EEC) No 797/85, aid for the purchase of breeding stock, provided for in Article 33, point 1, of Law No 17/81, must be limited to the purchase of male breeding stock; Whereas the aid provided for in Article 39 (a) of Law No 17/81 is not granted for new plantations of apples, pears or peaches; Whereas the provisions laid down in the abovementioned laws of the autonomous province of Trento are consistent with the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in the Decision are in accordance with the opinion of the Standing Commitee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Laws No 39 of 26 November 1976 and No 17 of 31 August 1981 of the autonomous province of Trento, as amended by Law No 5 of 27 February 1986, satisfy the conditions governing a financial contribution from the Community in respect of the common measure referred to in Article 1 of Regulation (EEC) No 797/85, subject to the following conditions: (a) the autonomous province shall ensure, pursuant to Article 12, point 8, of Law No 17/81, that the cases in which the investment ceilings may be exceeded are limited to the cases provided for in Article 6 of Regulation (EEC) No 797/85; (b) as regards the aid for the purchase of breeding stock provided for in Article 33, point 1, of Law No 17/81, the autonomous province shall ensure that the rate provided for shall apply only to the purchase of male breeding stock; (c) as regards the aid provided for in Article 39 (a) of Law No 17/81, the autonomous province shall ensure that the aid is not granted for new plantations of apples, pears or peaches. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.